El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Sr. Dionisio Marcano apeló una convicción por tribunal de derecho donde alega que una vez creada una duda razona-ble de que el acusado no estaba en su sano juicio cuando co-metió los actos imputados, el Ministerio Público no probó más allá de duda razonable que estaba cuerdo. Resolvemos que se *920cometió el error imputado y revocamos la sentencia del ilus-trado foro de instancia.
H
Dionisio Marcano Pérez, el acusado apelante, resultó con-victo por tribunal de derecho, de cuatro cargos por el delito de robo, i1) dos infracciones al Art. 6, dos infracciones al Art. 8, una infracción al Art. 8A y una infracción al Art. 32, todos de la Ley de Armas. (2) El tribunal de instancia lo sentenció a cumplir concurrentemente penas de reclusión de veinte años en cada uno de los cargos por robo, cinco años por cada una de las infracciones al Art. 6, cinco años por cada una de las infracciones al Art. 8A y seis meses por la infracción al Art. 32.
La prueba de cargo consistió en el testimonio del Lie. Osvaldo Villanueva Díaz, del Lie. Carlos H. Dapena, del Sr. Luis Alberto Figueroa y de la Srta. Yolanda Acevedo Hernández, todos perjudicados en el caso, y del agente Francisco Miranda. Sus testimonios establecieron la siguiente cronología de even-tos : El 29 de abril de 1982 los licenciados Villanueva Díaz y Dapena se encontraban en su oficina, la cual compartían en aquel entonces con el licenciado Segal. Les acompañaban la señorita Acevedo y el señor Figueroa. A eso de las 4:00 p.m. se presentó el acusado apelante, junto a otra persona no iden-tificada, y procuró al licenciado Segal, quien no se encontraba en esos momentos. El acusado, quien estaba pulcramente ves-tido y lucía una apariencia acicalada, informó que necesitaba ver al licenciado Segal para pagarle un dinero, ya que éste lo iba a representar legalmente en una vista preliminar que se iba a celebrar en su contra por un caso de tentativa de asesi-nato. En el momento en que el licenciado Villanueva Díaz solicitó que le permitiera ver la denuncia en su contra, el acu-*921sado extrajo de un maletín un revólver Magnum calibre 357, a la vez que su acompañante sacó una carabina calibre 30-30 de no más de quince pulgadas de largo.
Luego de preguntar por artículos de valor y dinero, se apropió de un reloj y dinero en efectivo del licenciado Villa-nueva, de un revólver calibre 38 y dinero en efectivo del licen-ciado Dapena, de la cartera y prendas de la señorita Acevedo y de prendas y dinero en efectivo del señor Figueroa. En el caso particular de la señorita Acevedo, el acusado le preguntó si una prenda era auténtica o de fantasía. También inquirió por el teléfono interior, el cual procedió a desactivar. Cortó además las líneas de todos los teléfonos. Al marcharse, el acu-sado les ordenó a todas sus víctimas que se tiraran al piso y contaran hasta cien, advirtiéndoles que iba a poner un arte-facto explosivo en la puerta de la oficina, el cual estallaría si abrían ésta antes de finalizar el conteo determinado. Toda la operación efectuada por el acusado y su acompañante duró de quince a treinta minutos.
El Ministerio Público presentó prueba directa para de-mostrar la cordura del acusado, mediante testimonio de las víctimas. Sobre el proceder del acusado en el transcurso de los hechos arriba relatados, los testigos declararon que pudieron observar que él daba las órdenes, no estaba nervioso y se en-contraba calmado, coherente, orientado y alerta; que se no-taba consciente de lo que estaba haciendo. Referente a su con-ducta al momento de ser arrestado y trasladado desde su hogar al cuartel de la Policía, el agente Miranda testificó que se comportó tranquilamente todo el tiempo y que durante el viaje conversaba de manera normal e hilvanaba ideas.
Por su parte, el acusado, quien no contradijo la prueba del Ministerio Fiscal, alegó que era inimputable por razón de in-capacidad mental. A tales fines, presentó su propio testimonio y el de su psiquiatra, el Dr. Miguel A. Cubano.
El doctor Cubano, quien al momento del juicio le brindaba servicios profesionales al acusado como parte del programa *922conocido por Fee Basis que ofrece la Administración de Vete-ranos, declaró que desde 1975 ó 1976 trataba al acusado cuando éste fue ingresado a distintas instituciones para en-fermos mentales, Hospital de Psiquiatría Forense y Penal y el Hospital Nuestra Señora de los Ángeles.
El doctor Cubano diagnosticó que por varios años el acu-sado había padecido de esquizofrenia paranoide crónica. Des-pués de una extensa orientación al tribunal sobre esta enfer-medad, el doctor Cubano testificó que el 13 de abril de 1982, dieciséis días antes de los hechos, el acusado apelante visitó sus oficinas. Fue acompañado de su padre y le dijo que se sen-tía bien. Posteriormente, el 17 de mayo de 1982, diecinueve días después de los hechos, el acusado volvió a visitar al doctor Cubano. En el informe escrito sobre tal visita, el doctor hizo las siguientes observaciones: “Viene a cita en el día de hoy acompañado de un Oficial de Custodia. Nuevamente está en la Cárcel. Tiene unas ideas de referencia y persecución muy delirantes. Cuando pasaba frente al radio dice: Voz le enviaba vibraciones místicas. El es un enviado. La Ley no es justicia. Muy verborrecio. Mezcla con ensalada de palabras. Está psicótico circunstancial. Está en Bayamón.” (Pág. 38, transcripción del testimonio del doctor Cubano.)
Explicó el doctor Cubano que la esquizofrenia es una en-fermedad que afecta el sistema nervioso. Ésta consiste en un trastorno en el cual hay o puede haber alteraciones en el pen-samiento, la conducta, la forma de relacionarse y de visuali-zar la realidad, y el cuidado personal. Entre los distintos tipos de esquizofrenia se encuentra la que padece el acusado, o sea, la paranoide. Ésta se encuentra presente cuando se dan uno o varios de los siguientes síntomas: (1) delirios de persecu-ción; (2) delirios de grandeza; (3) delirios de celos, y (4) alucinaciones, las cuales pueden ser de persecución y/o de grandeza.
Indicó que en el caso del acusado apelante, éste ha exhi-bido las cuatro características de la esquizofrenia paranoide: *923en ocasiones ha tenido ideas de persecución, o sea, que la gente está en su contra y le quieren hacer daño; ha exhibido ideas de grandiosidad al creer que es un enviado de Dios y que sus actos están controlados u ordenados por algo superior al hombre; también ha sufrido de alucinaciones auditivas en las que él escucha voces que le ordenan realizar ciertos actos.
Explicó el doctor Cubano que un brote psicótico ocurre cuando los síntomas de la enfermedad que padece el acusado se presentan de forma más aguda. Para que haya psicosis, además de los síntomas de ansiedad, tensión, hostilidad o re-traimiento, el enfermo tiene que estar alucinado. Por tal razón, en ese momento se le considera que está divorciado de la realidad. No obstante, una persona puede estar psicótica y no demostrarlo a los demás. En contraposición, el estado de remisión ocurre cuando el paciente ha mejorado y los sínto-mas disminuyen en intensidad. Véase American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 3ra ed., Washington, D.C., APA, 1980.
A preguntas directas del abogado de la defensa, el doctor Cubano expresó que la conducta de una persona con un pade-cimiento de esquizofrenia paranoide crónica podría verse afectada hasta el punto de no poder discernir sobre la natu-raleza de sus actos y perder todo control sobre ellos.
En cuanto a los actos delictivos imputados al acusado Mar-cano, el doctor Cubano expresó: “Por el expediente que vemos de él, esta es una persona que ha estado sumamente enferma por años. Su condición en lugar de mejorar, pues, es lo de es-perar, ha ido deteriorando continuamente. Estos delirios y estas alucinaciones en este tipo de pacientes se van haciendo más crónicos, más frecuentes, y ya a la altura que está Dio-nisio, a pesar de que es un hombre joven, pues prácticamente dominan su vida y dominan su pensamiento. O sea, que cual-quier acto que él cometa en un momento dado es como con-secuencia de esa enfermedad.” (T.E., pág. 42.) Sobre el pro-ceder del acusado el día de los hechos, el doctor Cubano testi-*924ficó que éste no era inconsistente con su condición mental y, por tanto, su conducta por sí sola no estableció que compren-diera la criminalidad de sus actos o poder conformar éstos al mandato de la ley.
Por último, el doctor Cubano explicó que una persona puede estar acicalada y encontrarse psicótica. De igual ma-nera, una persona puede estar toda desaliñada y encontrarse en un estado mental normal.
Al ser contrainterrogado por el fiscal, el doctor Cubano explicó que una persona que está alucinando, no necesaria-mente tiene que estar diciendo disparates o ser incoherente en sus pensamientos. O sea, que se puede estar psicótico y no demostrarlo al comportarse normalmente ante los demás. Ex-plicó que un esquizofrénico paranoide puede tener momentos en que distinga entre el bien y el mal y sea responsable de sus actos. No obstante, en un caso de la cronicidad del acusado tales momentos son muy pocos y cortos de duración ya que el pensamiento delirante le ocupa la mayor parte del tiempo.
Por último, testificó el acusado, quien relató cómo percibía los hechos que se le imputaban. A estos efectos expresó que desde hace tiempo era vigilado por los fiscales y la ley. Al in-tensificarse la vigilancia, cuando se disponían a atacarlo a él y a su familia, se le ordenó que se armara para una posible guerra. Narró una serie de procedimientos por los cuales pasó. Le dieron el nombre de Imaim; que lo buscara con la seña 666, la cual encontró; que estaba usando una oficina en la misma calle de Radio Voz, transmitiendo y programando al pueblo con ultra sonido. Se refirió a esas personas en la oficina donde ocurrieron los hechos como el enemigo, a excepción de Yolanda —la testigo Acevedo Hernández— de quien dijo era inocente. Explicó que pidió hacerse invisible dos veces y en dos ocasiones se materializó. Citó al Éxodo 25 en que Jehová ordenó a Moisés que tomara oro, plata y cobre, lo cual ellos recogieron para ofrendárselo a Imaim, y que luego lo ofren-*925daron al mar. Dijo que la única ley es la de la luz y a la ley del hombre se refirió siempre como la antigua ley.
Al ser repreguntado por el fiscal, indicó que él no tenía un Magnum, sino una VZ1 israelí, una subametralladora “de las que usamos los comandos”. Expresó que entendió lo que dijeron los testigos y al irlos nombrando el fiscal, calificó al li-cenciado Dapena como inocente. De su compañero indicó que era un comando, o célula, y que no lo ha vuelto a ver. Tam-bién dijo que sabía dónde estaba, que estaba en prisión, de qué se le acusaba y de la fianza que se le impuso. Reconoció al licenciado Segal entre el público que se encontraba en la sala y de forma alterada preguntó qué hacía él ahí.
r-H HH
La controversia jurídica en este caso está limitada a de-terminar cuánta prueba tiene que ofrecer el Ministerio Pú-blico para probar más allá de duda razonable que el delito fue cometido por el acusado en su sano juicio cuando la defensa ha ofrecido suficiente prueba pericial sobre su incapacidad mental para impugnar la presunción de cordura.
A pesar de la complejidad del problema de salud mental, corresponde a los tribunales hacer determinaciones sobre la inimputabilidad de un acusado por incapacidad mental en casos como éste. La psiquiatría moderna y el desarrollo de drogas y medicamentos ha resultado en una evolución impre-sionante en el tratamiento del paciente mental y en su eventual rehabilitación. Estos cambios han afectado positivamente la administración de la justicia criminal, no solamente en el procesamiento sino también en las fases de rehabilitación y tratamiento de confinados. La psiquiatría moderna y el desa-rrollo de drogas y medicamentos han hecho que evolucionen rápidamente los conocimientos sobre los problemas e impedi-mentos mentales y el tratamiento tanto del retardado mental como del paciente con otras incapacidades. Estos desarrollos han tenido un efecto profundo en la administración de la jus-*926ticia criminal que se enfrenta al problema de que hacer con incapacitados mentales que han cometido crímenes, pero que mediante tratamiento puede restaurárseles su sanidad mental. A. Gómez, El sistema de justicia criminal y el sistema de salud mental, Informe preparado para la Conferencia Judicial de 1983. El problema para los tribunales se complica por-que todavía no tenemos suficiente información sobre la mente humana para poder predecir la peligrosidad de una persona y hay posiciones conflictivas sobre la percepción del problema entre los psiquiatras.
La evolución de la psiquiatría moderna también ha afec-tado profundamente las determinaciones sobre la inimputa-bilidad de los incapacitados mentales y las medidas de segu-ridad post sentencia cuando prevalece esta defensa. Uno de los problemas más difíciles que siempre ha confrontado el Derecho penal es la formulación de la defensa de inimputa-bilidad. A través de la historia las cortes han adoptado diver-sos criterios para determinar la locura, comenzando con la distinción entre los locos, los furiosos y los desmemoriados del Derecho romano y el antiguo Derecho español; luego la Regla M’Naghten y recientemente la del Instituto Americano de Derecho (American Law Institute). Véase D. Nevares-Muñiz, Derecho Penal Puertorriqueño — Parte General, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1983, págs. 235-243.
J — i HH hH
El Art. 30 del Código Penal, 33 L.P.R.A. see. 3152, esta-blece que no es imputable de delito aquel que al momento de los hechos, a causa de enfermedad o defecto mental, careciere de capacidad suficiente para comprender la criminalidad de sus actos o para conducirse de acuerdo al mandato de la ley. Esta disposición proviene de la Sec. 4.01 del Código Penal Modelo del Instituto Americano de Derecho (Model Penal Code — American Law Institute). En la nota explicativa a la misma se dispone:
*927To be held irresponsible, the individual must, as a result of a mental disease or defect, either lack substantial capacity to appreciate the criminality [wrongfulness] of his conduct or lack substantial capacity to conform his conduct to legal requirements. The standard does not require a total lack of capacity, only that capacity be insubstantial. An individual’s failure to appreciate the criminality of his conduct may consist in a lack of awareness of what he is doing or a misapprehension of material circumstances, or a failure to apprehend the significance of his actions in some deeper sense. Wrongfulness is suggested as a possible alternative to criminality, though it is recognized that few cases are likely to arise in which the variation will be determinative. An individual is also not responsible if a mental disease or defect causes him to lack substantial capacity to conform his conduct to the requirements of the law. This part of the standard explicitly reaches volitional incapacities.
Surge de lo anterior que la determinación de inimputabilidad por razón de incapacidad mental puede ser el resultado de defectos en la capacidad de la persona, tanto a nivel cognoscitivo como volitivo. También resulta importante destacar que la carencia en la capacidad del imputado no tiene que ser total. Sólo es necesario demostrar que la persona no cuenta con capacidad suficiente para comprender la criminalidad de sus actos o de conformar éstos al mandato de la ley. Véase Nevares-Muñiz, op. cit. págs. 235-245.
Con respecto a la capacidad mental del imputado, hemos resuelto que la ley presume la cordura de éste. Siendo así, el fiscal no está en la obligación de presentar prueba sobre su capacidad mental para delinquir. No obstante, de presentarse prueba suficiente que establezca duda razonable sobre la cordura del acusado al momento de los hechos, la mencionada presunción queda rebatida. La prueba a tales efectos puede ser presentada por el acusado o surgir de la ofrecida por el Pueblo para establecer su caso. Una vez rebatida la presunción de cordura, recae sobre el Ministerio Fiscal el peso de presentar prueba que demuestre más allá de duda razonable *928la capacidad mental del imputado al momento de los hechos. Pueblo v. Alsina, 79 D.P.R. 46, 60 (1956); Pueblo v. Rivera Raquel, 95 D.P.R. 564, 569 (1967) ; Molina v. Jefe Penitenciaria, 96 D.P.R. 191, 198 (1968); Pueblo v. Colón Morales, 100 D.P.R. 40, 43 (1971); Pueblo v. Reyes Acevedo, 100 D.P.R. 703, 709 (1972). La prueba requerida a estos fines es aquella que establezca en la conciencia del juzgador la cer-teza moral y firme convicción sobre su imputabilidad. Pueblo v. Dávila Alonso, 85 D.P.R. 450, 453 (1962); Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974).
Es de rigor señalar que el mero hecho de que se presente prueba pericial para rebatir la presunción de sanidad mental no le impone de manera absoluta al Ministerio Fiscal la obligación de también ofrecer prueba pericial para refutar la de la defensa. (3) Conocida es la regla que establece que el juzgador de hechos no está obligado a aceptar las conclusiones de un perito. Pueblo v. Bonelli, 19 D.P.R. 75 (1913); Pueblo v. Dones, 56 D.P.R. 211, 222 (1940); Pueblo v. Sánchez, 79 D.P.R. 116, 121 (1956); Velázquez v. Ponce Asphalt, 113 D.P.R. 39, 48 (1982). Es suficiente en derecho aquella prueba de cargo, sea o no pericial o una combinación de ambas, que demuestre más allá de duda razonable la cordura del acusado. La naturaleza y cantidad de la prueba que ha de presentar el Pueblo para contradecir la traída por la defensa para establecer la inimputabilidad, dependerá de la contundencia y robustez de esta última.
*929Para ayudar al juzgador a determinar la condición mental del acusado, tanto el Ministerio Público como la defensa pueden hacer uso de testigos legos. El testimonio de éstos puede ser descriptivo sobre los hechos percibidos o “en forma de opiniones o inferencias” siempre que “estén racionalmente basadas en la percepción del testigo y que sean de ayuda para el mejor entendimiento de su declaración o para la determinación de un hecho en controversia”. Regla 51 de Evidencia. En cuanto a la admisibilidad de este último tipo de testimonios —opiniones o inferencias inmediatas— la jurisprudencia de este Tribunal ha sido muy liberal al permitir un variado tipo de declaraciones. Véase E. L. Chiesa, Práctica Procesal Puertorriqueña, San Juan, Pubs. J.T.S., 1985, Evidencia — Vol. I, págs. 235-237, y casos allí citados. (4)
IV
Cuando se plantea la defensa de locura, la determinación final sobre la capacidad mental del acusado es una cuestión de hecho a ser dilucidada por el juzgador de éstos. Pueblo v. Sánchez, supra, pág. 122; Pueblo v. López Rivera, 109 D.P.R. 160, 167 (1979). No obstante, ello no significa que tal dictamen esté inmune de error y, por ende, fuera del alcance de nuestra facultad revisora. Pueblo v. Pagán Díaz, 111 D.P.R. 608, 621 (1981). Sobre este particular, en Pueblo v. Carrasquillo Carrasquillo, supra, págs. 551-552, expresamos:
*930Hemos dicho en repetidas ocasiones que los juzgadores de hechos nos merecen respeto y confiabilidad en la apreciación imparcial de la prueba. Pueblo v. Rosario Cintrón, 102 D.P.R. 82 (1974) ; Pueblo v. Nevárez Virella, 101 D.P.R. 11 (1973) ; Pueblo v. Rodríguez Hernández, 91 D.P.R. 183, 203 (1964). Con ello no podemos significar que los juzgadores de hechos no se equivoquen. De ahí en que en muchos casos no hemos vacilado en dejar sin efecto un fallo condenatorio cuando un análisis de la prueba que tuvo ante sí el tribunal sentenciador nos deja serias dudas, razonables y fundadas, sobre la culpabilidad del acusado. Pueblo v. Meléndez Rolón, 100 D.P.R. 734 (1972); Pueblo v. Rivera Arroyo, 100 D.P.R. 46 (1971) ; Pueblo v. Torres Rolón, 99 D.P.R. 970 (1971) ; Pueblo v. Rodríguez González, 99 D.P.R. 904 (1971) ; Pueblo v. Bonilla Medina, 99 D.P.R. 128 (1970); Pueblo v. Cruz, 58 D.P.R. 33 (1941); Pueblo v. Viana, 41 D.P.R. 413 (1930).
Hasta tanto se disponga de un método infalible para ave-riguar sin lugar a dudas dónde está la verdad, su determi-nación tendrá que ser una cuestión de conciencia. Ese deber de conciencia no para en el fallo del tribunal sentenciador. Nosotros también tenemos derecho a tenerla tranquila.
En el caso de autos se estableció mediante prueba pericial no refutada que el acusado venía padeciendo desde hace varios años de una esquizofrenia paranoide crónica. (5) Expresó el perito psiquiatra que una persona que sufra de tal padeci-miento y que en un momento dado incurra en conducta consti-tutiva de delito bajo los efectos de un brote psicótico carece de la capacidad suficiente para conformar su conducta al man-dato de la ley o comprender la legalidad de la misma.
Concluyó el doctor Cubano, quien al momento de los hechos venía tratando profesionalmente al acusado por casi siete años, que dada la severidad de su padecimiento mental, éste carecía de la suficiente capacidad mental para poder ser con-siderado imputable de delito al momento de los hechos. Al *931apelante, quien actuaba bajo los efectos de alucinaciones y de-lirios que le inducían a pensar que recibía órdenes supremas que no podía desobedecer y que sus ejecutorias no eran inco-rrectas, le era imposible conformar sus actos al mandato de la ley y comprender la criminalidad de los mismos.
Una vez quedó controvertida la presunción de sanidad mental del acusado por la anterior prueba y su propio testi-monio, recayó sobre el Pueblo la obligación de establecer más allá de duda razonable su imputabilidad. El fiscal pretendió descargar tal deber mediante prueba no pericial consistente en el testimonio de los perjudicados en el presente caso. Como estas personas no conocían íntimamente y por suficiente tiempo al acusado no podían emitir un juicio informado sobre su estado mental. Su testimonio se limitó a describir la con-ducta del acusado según la observaron ellos. Ninguno ofreció información sobre su estado mental.
Luego de un detenido análisis de toda la prueba que tuvo ante sí el tribunal sentenciador, concluimos que el Pueblo no demostró más allá de duda razonable la capacidad mental del apelante para responder criminalmente por los actos impu-tados. Aun cuando aceptamos que prueba sobre el comporta-miento y el proceder de un imputado al momento de los hechos podría ser suficiente para establecer su cordura, consideramos que en el caso de autos no lo fue así. Máxime, cuando la prue-ba pericial no controvertida estableció que la conducta des-plegada por el acusado al momento de perpetrarse el robo es del todo compatible con su condición emocional, que le hace in-imputable, por lo que, no obstante tal proceder, el acusado no tenía la capacidad suficiente para comprender la legalidad de sus actos o conformar los mismos al mandato de la ley.
El acusado apelante presentó prueba convincente sobre su inimputabilidad, la cual estuvo basada en testimonio pericial, su propio testimonio y un extenso historial clínico psiquiá-trico. El Pueblo, por su parte, pretendió establecer la capaci-dad mental del acusado mediante prueba que resultó ser insu-*932ficiente a la luz de la ofrecida por la defensa. Los efectos de esta última no se vieron disminuidos por el poco impacto que pudo haber tenido aquélla sobre ésta.
Consideramos que dada la contundencia con que la inimputabilidad del acusado quedó demostrada, se requería la presentación de prueba más robusta por parte del Ministerio Fiscal para establecer su caso. El Estado tenía que presentar testimonio pericial que demostrara que al momento de los hechos el acusado no estaba alucinado y que dado su historial médico el paciente tenía la capacidad de comprender la criminalidad de sus actos o de conformar éstos al mandato de la ley.
Nos sorprende que aunque el Ministerio Fiscal sabía que el acusado había planteado la defensa de locura desde la vista preliminar, no hubo la preparación necesaria para refutar la prueba pericial del acusado. El.fiscal se limitó a utilizar testigos legos y a contrainterrogar brevemente al perito del acusado. En el futuro el Ministerio Fiscal debe utilizar adecuadamente los recursos de peritaje que tiene disponibles el Estado para ayudar a los tribunales en la determinación sobre la capacidad mental de un acusado. Examinada la prueba testifical desfilada, la determinación del tribunal apelado sobre la capacidad mental del acusado al momento de los hechos no representa el balance más racional y justiciero, por lo que erró como cuestión de derecho al imponer responsabilidad criminal al apelante sin que se estableciese la misma más allá de duda razonable. Pueblo v. Serrano Nieves, 93 D.P.R. 56, 60 (1966); Pueblo v. Carrasquillo Carrasquillo, supra, pág. 552; Pueblo v. Pagán Díaz, supra, pág. 621.
Por los fundamentos expuestos, se dictará sentencia revo-catoria y se absolverá al abusado apelante. Éste continuará recluido bajo la custodia del Alcaide de la Cárcel y el tribunal de instancia dará cumplimiento a lo dispuesto en los Arts. 66 al 70 del Código Penal, 33 L.P.R.A, sees. 3351 a 3371, de con-*933formidad con la Ley Núm. 61 de 5 de julio de 1985 que esta-blece el 'procedimiento para la imposición de la medida de se-guridad del incapacitado mental.
El Juez Asociado Señor Irizarry Yunqué emitió voto particular uniéndose a la opinión del Tribunal. El Juez Presi-dente Señor Pons Núñez está conforme con la opinión del Tribunal y, además, se une al voto particular del Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Negrón Gar-cía disiente con opinión. El Juez Asociado Señor Rebollo López no intervino.
—O—

(1) Art. 173 del Código Penal, 33 L.P.R.A. see. 4279.


(2)25 L.P.R.A. sees. 416, 418, 418a y 442, respectivamente.


(3) Véanse Wright v. United States, 250 F.2d 4 (D.C. Cir. 1957); Brock v. United States, 387 F.2d 254 (5to Cir. 1967); United States v. Shackelford, 494 F.2d 67 (9no Cir. 1974); United States v. Coleman, 501 F.2d 342 (10mo Cir. 1974); United States v. Dube, 520 F.2d 250 (1er Cir. 1975); State v. Cano, 436 P.2d 586 (Ariz. 1968); State v. Davis, 158 Conn. 341, 260 A.2d 587 (Super. Ct. 1969); People v. Harrington, 22 Ill. App. 3d 938, 317 N.E.2d 161 (Appell. Ct. 1974); People v. Woodworth, 366 N.Y.S.2d 707 (Sup. Ct. 1975); Com. v. Needly, 444 A.2d 1199 (Pa. Super. 1982).


(4) En Estados Unidos algunos tribunales han permitido que testigos legos ofrezcan su opinión sobre el estado mental de un acusado si se de-muestra que conocían tan íntimamente y por suficiente tiempo a la persona que podía emitir un juicio informado. Ill Wharton’s Criminal Evidence Sec. 609, pág. 175 (1972); United States v. Segna, 555 F.2d 226 (9no Cir. 1977); State v. Brown, 676 P.2d 757 (Kan. 1984); State v. Smith, 310 S.E.2d 320 (N.C. 1984); Curry v. State, 611 S.W.2d 745 (Ark. 1981). Sin embargo, en este caso no hay una controversia sobre la admisibilidad de opiniones de testigos legos, ya que los testimonios de las víctimas se limitaron a obser-vaciones sobre su conducta durante el robo que duró quince minutos.


(5) El testimonio pericial vertido a estos efectos fue confirmado por ex-tensa prueba documental.